Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.
 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3 and 5-17 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1 and 15, the following limitations can be performed as a mental process by a human being, in terms of mentally performing
[a] physical function independence support method […] for transmitting and receiving information [regarding] at least one person, the method comprising:
an acquisition step of acquiring physical state information indicating physical states of at least one person […];
[…] extract[ing] feature information…acquisition step;
[…] analyz[ing] physical states…feature extraction step;
	storing […] an analysis result…state analysis information;
a physical function analysis step of analyzing a change in physical functions of the at least one person based on a time-series change of the physical state information acquired in the acquisition step…state analysis information […]; and
physical function improvement proposal step of
	determining…previous time;
	generating…step;
	receiving […] physical state information…proposal,
	updating…based on the […] physical state information, and
	outputting the updated improvement proposal.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a device, one or more sensors, various software modules, databases, software programmed to perform actions in “real-time”, and/or a display screen, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a device, one or more sensors, various software modules, databases, software programmed to perform actions in “real-time”, and/or a display screen,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160066820 A1 by Sales et al (“Sales”), in view of PGPUB US 20180132758 A1 by Benford (“Benford”).
In regard to Claims 1 and 15, Sales teaches a physical function independence support device…which transmits and receives information to and from one or more sensors that detect at least people, comprising:
(see, e.g., F1, s100 in regard to the claimed “device”; see, e.g., p28 in regard to the claimed “one or more sensors”);
an acquisition unit that acquires physical state information indicating physical states of at least one person from the sensor;
(see, e.g., F3, s305);
a feature extraction unit that extracts feature information, which is a feature, from the physical state information acquired by the acquisition unit;
(see, e.g., p32 in regard to identifying a relative peak.);

a physical state analysis unit that analyzes physical states of the people based on the feature information extracted by the feature extraction unit; and
(see, e.g., p33 in regard to identifying the magnitude and phase of the peaks);
[…]
a physical function analysis unit that analyzes a change in physical functions of the at least one person based on a time-series change of the physical state information acquired by the acquisition unit […]; and
(see, e.g., p33);
a physical function improvement proposing unit that
determines…by comparing an analysis result of a current time with [data sampled at] a previous time;
	(see, e.g., p33);
generates and outputs physical function improvement proposal…the physical function analysis unit
(see, e.g., p35);
	[…]

	Furthermore, while Sales teaches employing a database of abnormal gait patterns and making comparisons to prior data it may not teach the remaining claimed limitations, however, Benford teaches
a first database an analysis result of the physical state analysis unit in a time-series manner as physical state analysis information,
(see, e.g., p54 in regard to a client database that stores diagnostic history data for a gait analysis client);
a physical function analysis unit analyzes the change in the physical functions of the at least one person…based on the analysis result of the physical state analysis unit and the physical state analysis information stored in the first database.
	determin[ing] if that at least one person is capable of maintaining a current maintenance state by comparing an analysis result of a current time with an analysis result of a previous time;
(see, e.g., F10 and p86 in regard to comparing new qualitative gait test results to old gait test results that are stored in the client database in order to determine if the gait characteristics have changed);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Benford to the device taught by Sales in order to better track qualitative changes in an individual’s gait over time by comparing the change in physical function over time and storing those analysis results in the database as otherwise taught by Sales.

Furthermore, while Sales teaches the device being employed in order to continuously monitor the individual’s gait by the process taught in, e.g., F3A it may fail to explicitly teach wherein this process is repeated over and over in order to provide updated assessments of the individual’s gait, in other words, Sales may fail to teach the claimed limitations of
receives real-time physical state information…proposal,
updates…information, and
outputs…proposal,
however, Benford teaches these limitations in, e.g., F8 at 805, 812, and 813
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Benford to the device taught by Sales by having the device continuously monitor sensor data and employ that data to determine whether or not to provide an updated improvement proposal to the user in order to better monitor the user’s possible gait abnormality.
In regard to Claim 2, Sales teaches these features.  See, e.g., p33.
In regard to Claim 3, Sales teaches these features.  See, e.g., p17 in regard to storing past gait information in a database.  See otherwise, e.g., p32-33.
In regard to Claim 5, Benford teaches these features.  See, e.g., p54 in regard to a database used to store historical gait diagnostic data.  Such data is within the BRI of the claimed “information indicating a posture, a behavior, and physical burden/fatigue” as a person’s gait is influenced by all as well as influences all of these factors.  Furthermore, to the extent to which no function is claimed of the computer programming that necessarily employs any of this claimed “information” to perform any function it is non-functional machine-readable media and thereby does not distinguish over the cited prior art.  See MPEP 2111.05(III).
In regard to Claim 6, Benford teaches these features.  See, e.g., F10 and p86 in regard to comparing new qualitative gait test results to old gait test results that are stored in the client database in order to determine if the gait characteristics have changed.  This analysis is within the BRI of the claimed analysis units to the extent that a person’s gait is influenced by all as well as influences a person’s physical function, motor function, and/or daily activities.
In regard to Claim 7, Sales teaches these features.  See, e.g., p36-37 in regard to comparing the gait of an individual to a stored record (“second database”) of abnormal gaits and providing a recommendation based on that comparison.

In regard to Claims 8-10, Sales teaches these features.  See, e.g., F3, s315;  see also, e.g., p35 in regard to providing the results of the analysis to the user.  This is within the BRI of the claimed “information” to “support health maintenance”/”support exercise training”/”support work training” because this analysis is influenced by all as well as influences all of these factors.  Furthermore, to the extent that the results of the analysis may not take on the visual appearance of the claimed “information” to “support health maintenance”/”support exercise training”/”support work training” that also does not distinguish over the cited prior art because there is no functional relationship between the claimed “information” and the claimed computer display (i.e., substrate) on which they appear.  See MPEP 2111.05(I).
In regard to Claims 11-13 and 16-17, Sales teaches these features.  See, e.g., F3, s315;  see also, e.g., p35 in regard to providing the results of the analysis to the user.  See, e.g., F1, s110a and s110b in regard to computer displays which display “image information” in the form of the “treatment recommendations”.  Furthermore, to the extent that the “treatment recommendations” may not take on the visual appearance of the claimed “image information” that also does not distinguish over the cited prior art because there is no functional relationship between the claimed “image information” and the claimed computer display (i.e., substrate) on which they appear.  See MPEP 2111.05(I).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sales, in view of Benford, further in view of official notice.
In regard to Claim 14, to the extent that the otherwise cited prior art may fail to specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that such epidemiological investigations were old and well-known at the time of Applicant’s invention.  Such functionality allows for the health of a certain populations as a whole to be characterized.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the health of a certain populations as a whole to be characterized in order to provide health counseling to multiple individuals at once.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

	Response to Arguments
	Applicant’s arguments in regard to the rejections made under 35 USC 101 are largely duplicative of its arguments made in its filing dated 4/22/22, which were addressed in responses made in the Office action dated 4/29/22, which are incorporated herein by reference.
	Applicant’s arguments in regard to the rejections made under 35 USC 103 are addressed by the updated statements of those rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715